Citation Nr: 1109894	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-03 215	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for a disability of the cervical spine, including cervical degenerative disease and cervical radiculopathy.

2. Entitlement to service connection for residuals of an in-service injury, claimed as a ringing sensation along the cranium, right occipital neuralgia and numbness, and chronic headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from April 1946 to April 1949.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.


FINDINGS OF FACT

1. In a rating decision in December 1978, the RO reopened the claim of service connection for a disability of the cervical spine, cervical degenerative disease and cervical radiculopathy, and denied the claim on the merits; after the Veteran was notified of the adverse decision and of the right to appeal, the Veteran did not appeal the rating decision and the decision became final by operation of law based on the evidence then of record.

2. The additional evidence presented since the rating decision by the RO in December 1978 is either redundant or cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim. 

3. A ringing sensation along the cranium, right occipital neuralgia and numbness , and chronic headaches as residuals of an in-service injury were not affirmatively shown to have been present during service and are otherwise unrelated any injury, disease, or event in service.  

CONCLUSIONS OF LAW

1. The rating decision of December 1978, reopening and then denying service connection for a disability of the cervical spine, cervical degenerative disease and cervical radiculopathy, on the merits, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating decision by the RO in December 1978 is not new and material, and the claim of service connection for a disability of the cervical spine, cervical degenerative disease and cervical radiculopathy, is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 

3. A ringing sensation along the cranium, right occipital neuralgia and numbness, or chronic headaches as residuals of an in-service injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 


Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service connection, the VCAA requires notice of the evidence and information that is necessary to reopen the claim, including the basis for the prior denial of the claim, and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim to reopen and the claims of service connection, the RO provided pre-adjudication VCAA notice by letters, dated in October 2006 and in January 2007.  On the claim to reopen, the Veteran was notified that new and material was needed to reopen the claim, that is, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and that pertained to the reason the claim was previously denied.   The VCAA notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

On the claims of service connection, the Veteran was notified of the evidence needed to substantiate the claims, namely, evidence of a current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  


The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and material evidence required to reopen a previously denied claim).  And no further VCAA notice is required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained some service treatment records, but most of the records were lost as a result of the 1973 fire at the National Personnel Records Center.  The Veteran was notified of this possibility and he was afforded the opportunity to submit any pertinent records from his time in service.  In addition, the RO obtained VA records and private records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

On the claim to reopen, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  As new and material evidence has not been presented, neither a VA medical examination, nor a VA medical opinion is required to decide the claim.  

On the claims of service connection, in the absence of medical evidence suggesting a nexus or association between any claimed disability and an injury in service, but is too equivocal or lacking in specificity to support a decision on the merits or credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claims by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

Procedural History 

In a rating decision in June 1977, the RO denied the Veteran's initial claim of service connection for a disability of the cervical spine, cervical degenerative disease and cervical radiculopathy, claimed as a neck injury, on grounds that a neck injury was not shown in service. After the Veteran was notified of the adverse decision and of his right to appeal, the Veteran did not appeal and the rating decision became final by operation of law based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In October 1978, the Veteran applied to reopen the claim.  In a rating decision in December 1978, the RO reopened the claim of service connection for a disability of the cervical spine and denied the claim on the merits on grounds that a disability of the cervical spine was unrelated to the claimed neck injury in service.  



After the Veteran was notified of the adverse decision and of the right to appeal, the Veteran did not appeal the rating decision and the decision became final by operation of law based on the evidence then of record.   38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Evidence Previously Considered

The evidence of record at the time of the rating decision in December 1978 consisted of the reports of entrance and separation examinations, VA records, private medical records, and the Veteran's statements.  

On separation examination in April 1949, there was no complaint or history of a head or neck injury and no head or neck abnormality was found or listed as a defect or diagnosis. 

After service in November 1949 the Veteran was hospitalized at Fitzsimons General Hospital for observation of symptoms of abdominal pain.  Except for abdominal pain, the physical examination was unremarkable.   The diagnosis was medical observation (hepatitis).  In November 1949, the Veteran filed an original claim of service connection for abdominal pain and liver pain, which was subsequently denied by the RO. 

Private medical records show that in September 1974 the Veteran was a passenger in a vehicle which was struck from behind.  A day after the accident, the Veteran complained of neck pain.  The pertinent finding was tenderness over the cervical spine.  The diagnostic impressions were myositis of the neck and neck sprain.  Several days later, the Veteran complained of occasional headaches.  X-rays of the skull were negative.  X-rays did show degenerative changes at the C5-6 disc space.  From February to July 1975, the Veteran was followed for persistent neck pain.  X-rays showed a congenital fusion of the C4 and C5 vertebrae with encroachment of the vertebral foramina. 



In March 1975, the Veteran stated that in 1948 he injured his neck and since then he has had numbness across the right side of his head and that over the last eight to ten years he had episodes of neck pain, which had become more severe over the last several months.  The Veteran also stated that he had headaches.  In April 1975, the Veteran complained of neck pain.  In June 1975, the diagnosis was cervical radiculopathy.  In July 1975, the impression was cervical radiculopathy probably secondary to cervical spondylosis.  In October 1975, the Veteran was hospitalized for treatment of cervical radiculopathy.  There was a 12 month history of neck and shoulder pain that began at work and a history of a neck injury, but the Veteran was vague about the details.  A cervical myelography was normal. 

In November 1975, a private doctor reported that the Veteran stated that in 1948 he slipped in mud and fell against a building and hit the right side of his head, that in 1972 he tripped on some stairs and hit the top of his head, and in 1974 he was injured in a vehicle accident.  The diagnosis was congenital fusion of C4 and C5 with no evidence of a herniated disc. 

In December 1975, a private physician reported that the Veteran stated that in 1948 he injured his neck and that he had had intermittent discomfort since and that in 1974 he re-injured his neck in an accident.  Also, the Veteran had complained of pain in the right occipital region.  The physician stated that the Veteran had degenerative disease of the cervical spine for about 20 years and whether the cervical fusion was congenital in nature or of traumatic onset could not be stated and that possibly the congenital abnormalities were the original cause of his complaints. 

In January 1976 and in February 1976, another private physician stated that the Veteran had a history of a fall in 1948 and since then increasing neck pain and headaches, radiating to the right side of his head and over to his right eye.  The impression was that the Veteran's head and neck problem was tension headache, associated occipital neuritis and right eye symptoms, secondary to arthritis of the cervical spine. 


In February 1976, another private doctor reported that the Veteran had a congenital fusion of the vertebral bodies of C4 and C5, which made him more susceptible to trauma and occupational stress over the years.  History included a neck injury in 1948, which caused some numbness along the right side of his head.  The pertinent findings were fibrotic myofascitis along the posterior cervical musculature and a loss of sensation over the right hemi-cranium.   The diagnosis was cervicothoracic myofibrositis with right occipital neuralgia and cephalgia.

In a statement in February 1977, the Veteran stated that in 1948 in Adak, Alaska, at night on his way to the showers and bathrooms, which were located a distance from his living quarters, a Quonset hut, he slipped and fell and hit his head on the edge of the Quonset hut.  He stated that ever since he had headaches and pain and numbness from his neck to his right eye and pain from the neck to the right side of his head.  He stated that he did not have a physical examination on discharge from the service. 

On VA examination in May 1977, the Veteran complained of head and neck pain with pain radiating to the right eye, beginning in 1948.  The diagnosis was residuals of head and neck injury manifested by spasm, tenderness, and numbness of the right scalp. 

In October 1977, the Social Security Administration determined that the Veteran had been disabled since March 1976 due to congenital fusion of C4 and C5 and osteoarthritis of C5-6 and C3-4 and residuals of a cholecystectomy.  

In March 1978, a private physician stated that in 1949 the Veteran was sent to Fitzsimmons, but the records are no longer available. 

Current Claim 

Although the prior rating decision by the RO became final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108.


Regardless of the RO's determination, the Board is without jurisdiction to consider the substantive merits of a claim of service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been presented to reopen the previously denied claim.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

As the Veteran's application to reopen the claim of service connection was received in August 2006, which is after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and materia, the evidence must relate to the basis for the prior denial of the claim.

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).




Additional Evidence

In order that the additional evidence be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The RO previously denied the claim because a disability of the cervical spine, including cervical degenerative disease and cervical radiculopathy, was unrelated to an injury in service.  Therefore to reopen the claim, the Veteran needs additional evidence to establish that the post-service disability of the cervical spine is related to an injury in service. 

The additional evidence of record consists of a copy of the report of separation examination of April 1949, copies of private medical records from September 1974 to June 1975, a copy of report in December 1975 by a private physician, a copy of the report of VA examination in May 1977, and a copy a statement of a private physician in March 1978.  [See Heading: Evidence Previously Considered].  

This evidence is redundant, that is, repetitive of evidence previously considered, and redundant evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.

The additional evidence also consists of a copy of a statement of a private doctor, dated in July 1982.  In the statement, the private doctor stated that the diagnosis had not changed since the evaluation in February 1976.  As the evaluation of February 1976 examination was previously considered, the statement of July 1982 is cumulative evidence, that is, supporting evidence of evidence previously considered, and cumulative evidence does not meet the standard of new and material evidence under 38 C.F.R. § 3.156. 

The additional evidence also consists of VA records from 1998 to 2007 with a single reference to cervical degenerative joint disease (arthritis).  





As evidence of arthritis of the cervical spine had already been established by evidence previously considered, namely, records of a private physician in September 1974, the evidence is cumulative, that is, supporting evidence of evidence previously considered, and cumulative evidence does not meet the standard of new and material evidence under 38 C.F.R. § 3.156. 

There are also copies of private medical records in March 1999 and in 2000, pertaining to a right thumb injury that was treated in an emergency room and to low back pain.  The evidence is not new and material evidence because the evidence does not relate to an unestablished fact necessary to substantiate the claim of service connection, that is, evidence that relates the post-service disability of the cervical spine, including cervical degenerative disease and cervical radiculopathy, to an injury in service, the absence of which was the reason the claim was previously denied.   38 C.F.R. § 3.156(a).  

Lastly, there are statements and testimony of the Veteran.  In statements and in testimony, the Veteran stated that in 1948 in Adak, Alaska, in his quarters, a Quonset hut, he confronted an individual, who had stole money from him, and the individual grabbed him by the arm and swung him around and when the individual let him go he hit his head on the wall, sustaining a cut, and he passed out, but he did not go to the dispensary for treatment.  The Veteran stated that over time the pain became unbearable and when he did seek medical care he realized that the pain was from the head injury in service.  

To the extent the Veteran's statements and testimony relate to an in-service injury, that is, a head injury, the statements and testimony are cumulative, that is, supporting evidence of evidence previously considered, namely, the Veteran's statements since March 1975 and up to May 1977 in various medical records, and cumulative evidence does not meet the standard of new and material evidence under 38 C.F.R. § 3.156. 




To the extent that the Veteran's statements and testimony differ on the circumstances of the in-service injury, that is, a slip and fall outside of living quarters versus a physical confrontation in the living quarters, the inconsistency goes to the question of credibility, which for the purpose of determining whether the evidence is new and material is presumed, unless inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Even assuming for the sake of the analysis, the Veteran's statements and testimony about the confrontational in-service injury are credible, as there is evidence already of record of an in-service injury in the Veteran's prior statements, which were previously considered, and as the claim was previously denied because of the lack of evidence that the post-service disability of the cervical spine was due to an injury in service, the statements and testimony do not relate to the an unestablished fact necessary to substantiate the claim of service connection, that is, evidence that relates the post-service disability of the cervical spine to an injury in service, however the injury was sustained. 38 C.F.R. § 3.156(a).

To the extent that the Veteran's statements and testimony are offered as proof that the current disability of the cervical spine is due to an in-service injury, the Veteran as a lay person is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Whether evidence is competent is a legal question, that is, whether the evidence is admissible as distinguished from the credibility of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

In this case, whether the post-service disability of the cervical spine is due to an in-service injury cannot be determined by the Veteran's s own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159. And it is not argued or shown that the Veteran as a lay witness is otherwise qualified through specialized education, training, or experience to offer an opinion on the causation in this case.

For this reason, the Veteran's statements and testimony are not competent evidence on the unestablished fact necessary to substantiate the claim, that is, the post-service disability of the cervical spine is related to an injury in service.  And evidence that is not competent is not admissible and therefore raises no reasonable possibility of substantiating the claim and the Veteran's statements and testimony are not new and material evidence.  King at 5 Vet. App. 21 (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion). 

As the additional evidence is not new and material, the claim of service connection for a disability of the cervical spine, including cervical degenerative disease and radiculopathy, is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection Claims 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.



The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service treatment records consist of the reports of enlistment and separation examinations.  On separation examination in April 1949, there was no complaint, finding, history, treatment, or diagnosis of a ringing sensation along the cranium, right occipital neuralgia with numbness, or chronic headaches.  The head and neck and neurological evaluations showed no abnormality.  The Veteran has stated that he did not seek treatment for his in-service head injury. 

After service, private medical records show that in September 1974 after being involved in vehicle accident the Veteran complained of pain in the back of the neck, particularly with movement of the head and left shoulder.  The diagnostic impressions were myositis of the neck and neck sprain.  Several days later, the Veteran complained of occasional headaches.  X-rays of the skull were negative.  From February to July 1975, the Veteran was followed for persistent neck pain.  X-rays showed a congenital fusion of the C4 and C5 vertebrae with encroachment of the vertebral foramina. 

Private medical records show that in March 1975 the Veteran stated that in 1948 he injured his neck and since then he has had numbness across the right side of his head and that over the last eight to ten years he had episodes of neck pain, which had become more severe over the last several months.  



The Veteran also stated that he had headaches.  The pertinent finding was loss of sensation over the right side of the cranium.  The physician associated the Veteran's problems to cervical nerve root irritation.  In June 1975, the diagnosis was cervical radiculopathy.  In July 1975, the impression was cervical radiculopathy probably secondary to cervical spondylosis.  In October 1975, the Veteran was hospitalized for treatment of cervical radiculopathy.   There was a 12 month history of neck and shoulder pain that began at work and a history of a neck injury, but the Veteran was vague about the details.  

In November 1975, a private doctor reported that the Veteran stated that in 1948 he slipped in mud and fell against a building and hit the right side of his head, that in 1972 he tripped on some stairs and hit the top of his head, and in 1974 he was injured in a vehicle accident.  The diagnosis was congenital fusion of C4 and C5 with no evidence of a herniated disc. 

In December 1975, a private physician reported that the Veteran stated that in 1948 he injured his neck and that he had had intermittent discomfort since and that in 1974 he re-injured his neck in an accident.  Also, the Veteran had complained of pain in the right occipital region.  The physician stated that the Veteran had degenerative disease of the cervical spine for about 20 years and whether the cervical fusion was congenital in nature or of traumatic onset could not be stated and that possibly the congenital abnormalities were the original cause of his complaints. 

In January 1976 and in February 1976, another private physician stated that the Veteran had a history of a fall in 1948 and since then increasing neck pain and headaches, radiating to the right side of his head and to the right eye.  The impression was that the Veteran's head and neck problem was tension headache, associated occipital neuritis and right eye symptoms, secondary to arthritis of the cervical spine. 




In February 1976, another private doctor reported that the Veteran had a congenital fusion of the vertebral bodies of C4 and C5, which made him more susceptible to trauma and occupational stress over the years.  History included a neck injury in 1948, which caused some numbness along the right side of his head.  The pertinent findings were fibrotic myofascitis along the posterior cervical musculature and a loss of sensation over the right hemi-cranium.   The diagnosis was cervicothoracic myofibrositis with right occipital neuralgia and cephalgia.

In a statement in February 1977, the Veteran stated that in 1948 in Adak, Alaska, at night on his way to the showers and bathrooms, which were located a distance from his living quarters, a Quonset hut, he slipped and fell and hit his head on the edge of the Quonset hut.  He stated that ever since he had headaches and pain and numbness from his neck to his right eye and pain from the neck to the right side of his head.  He stated that he did not have a physical examination on discharge from the service. 

On VA examination in May 1977, the Veteran complained of head and neck pain with pain radiating to the right eye, beginning in 1948.  The diagnosis was residuals of head and neck injury manifested, in part, by numbness of the right scalp. 

On evaluation by a private chiropractor in July 1982, the Veteran complained of ringing in his ears and of headaches.

VA records in December 2006 included a history of cervical spine degenerative joint disease for several years.

In a statement in November 2006 and in a statement in December 2010 and in testimony in January 2011, the Veteran stated that in 1948 in Adak, Alaska, in his quarters, a Quonset hut, he confronted an individual, who had stole money from him, and the individual grabbed him by the arm and swung him around and when the individual let him go he hit his head on the wall, sustaining a cut on his head, resulting in a scar, and he passed out, but he did not go to the dispensary for treatment because it involved a two hour trip.  


The Veteran stated that he went to bed so that he could report to work in the morning.  The Veteran stated that over time the pain became unbearable and when he did seek medical care he realized that the pain was from the head injury in service.  The Veteran testified that all of his problems stemmed for the head injury in service.  
Analysis

In December 1949, in conjunction with the Veteran's original claim for VA disability compensation, except of the reports of enlistment and separations examinations, no other service treatment records were found.  In January 2007, the RO made another request for service treatment records, and the Federal custodian of the records reported that the original service treatment records were brittle and could not be mailed, but photocopies of the available records, reports of enlistment and separations examinations, were mailed.  The Veteran has stated that he had not sought treatment in service for his claimed in-service injury.  

Whether there were ever other service treatment records is not clear, but were service treatment records are missing, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the 
benefit-of-the-doubt standard of proof.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (were service records are missing and presumed destroyed in a fire in 1973 at the Federal Records Center, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the 
benefit-of-the-doubt standard of proof). 

The analysis below has been undertaken with this heightened duty, but the legal standard for proving a claim of service connection does not change.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996) (citing O'Hare, the caselaw does not lower the standard for proving a claim of service connection). 

As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.


38 C.F.R. § 3.303(a) 

Affirmatively Showing Inception in Service

On the basis of the reports of enlistment and separation examinations alone, neither a ringing sensation along the cranium, right occipital neuralgia and numbness, nor chronic headaches were affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

38 C.F.R. § 3.303(b) 

Chronicity and Continuity of Symptomatology

Nevertheless the Veteran is competent to describe an injury and to describe symptoms of a ringing sensation along the cranium, right occipital neuralgia and numbness, and headaches.  38 C.F.R. § 3.159 (Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person; competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness).  








The extent the Veteran is competent to describe an injury and to describe symptoms of a ringing sensation along the cranium, right occipital neuralgia and numbness, and headaches, his statements and testimony meet the threshold of a notation of symptoms during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).  

Although the service treatment records were not found, if there were ever any such records, the separation examination in 1949 showed no abnormality of the head and neck or neurological abnormality.  Assuming for the sake of analysis that the Veteran did sustain a head injury during service, the report of separation examination is persuasive evidence that the Veteran did have any chronic residuals of an injury during service.   

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify residuals of an in-service head injury and sufficient observation to establish chronicity during service, chronicity in service is not adequately supported by the record.  

As chronicity in service is not adequately supported by the record, then service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b). 

In statements and in testimony, the Veteran has asserted that he has had a ringing sensation along the cranium, right occipital neuralgia and numbness, and headaches since the in-service injury in 1948.  





Although the Veteran is competent to describe an injury and symptoms, competency differs from credibility and weight of the evidence.  Competency is a legal concept determining whether evidence may be considered, that is, admissible, while credibility is a factual determination going to the probative value or weight of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  See Washington v. Nicholoson, 19 Vet. App. 362, 369 (2005).  

In determining whether the Veteran's statements and testimony are credible, the Board may consider internal inconsistency and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).   

As for the Veteran's statements and testimony that he has had the claimed conditions since service, the Board finds that the statements and testimony are not credible for the following reasons:  1) on separation examination, there was no history of an injury or of an abnormal finding of the head or neck or neurological abnormality; 2) after service in 1949 on the initial application for VA disability compensation and on hospitalization, there was no history of an in-service injury or of the claimed disabilities, although there was reference to the period of time the Veteran was in service; 3) in September 1974 and in March 1975, when the first symptoms of headaches were documented there was no attribution to an in-service injury, Rucker at 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); 4) in October 1975, there was a history of a neck injury, but the Veteran was vague about the details; 5) in November 1975, there was a history of an intercurrent head injury in 1972; 





and 6) in a statement in February 1977, the Veteran stated that in service on the way to the showers he slipped and fell and hit his head on the edge of the Quonset hut and in a statement in November 2006 and in a statement in December 2010 and in testimony in January 2011, he stated that in service when he confronted an individual, who had stole money from him, the individual grabbed him and swung him around and when the individual let him go he hit his head on the wall, and he passed out. 

Stated differently, the record does support a finding that there has been no continuity of symptomatology since service: due to the lack of symptoms between 1949 and 1974 which interrupts continuity, when the Veteran on separation examination and immediately after service had the opportunity to declare either by history or by complaint the claimed disabilities, see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); when the first symptoms of headaches were documented there was no attribution to an in-service injury, Rucker at 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); evidence of an intercurrent head injury in 1972; and the inconsistencies of the Veteran current recollections in statements and testimony, more than 50 years after service, which overstates the severity of the in-service injury, loss of consciousness, when compared to the Veteran's first statement in 1977.  And the Board finds that lack of credibility extends to his assertions of continuity of symptomatology as to the residuals of any such injury. 

For the above reasons, the Veteran's statements and testimony are not credible on the material issue of fact, continuity of symptomatology, and the statements and testimony have no probative value and are assigned no weight in determining continuity.  As there is no favorable evidence of continuity, the preponderance of the evidence, which clearly demonstrates a lack of continuity, is against the claim on this theory of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(b); 38 U.S.C.A. § 5107(b).


38 C.F.R. § 3.303(d) 

First Diagnosed after Service

Even in the absence of continuity of symptomatology, service connection may be granted for a disability, first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service.  

The Veteran has stated that the claimed disabilities are related to an in-service head injury. 

Although the Veteran as a lay person is competent to describe symptoms of an injury, the Veteran as a lay person is not competent to stated that an injury, resulted in the claimed disabilities.  Residuals of an injury are not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of any such disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.






Also, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

As the presence or diagnosis of residuals of an injury cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the residuals of an injury are not simple medical conditions that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of hypertension.

Where, as here, there is a question of the presence or a diagnosis of residuals of an injury, not capable of lay observation by case law, and the residuals of an injury are not simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence of residuals of n injury in service in service or before 1974, the Veteran's statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, and the statements and testimony are not to be considered as competent evidence favorable to claim.  

As for the Veteran describing a contemporaneous medical diagnosis, there is no documentation of the claimed disabilities before 1974. 






As for symptoms described by the Veteran that later support a diagnosis by a medical professional, on VA examination in May 1977, the Veteran complained of head and neck pain with pain radiating to the right eye, beginning in 1948.  The diagnosis was residuals of head and neck injury manifested, in part, by numbness of the right scalp.  The Board has already made a factual determination that there is no credible evidence of continuity of symptomatology to support the diagnosis that numbness of the right scalp can be traced to service. 

In March 1975, a private physician associated the Veteran's problems, including a loss of sensation over the right side of the cranium, to a cervical nerve root irritation, which was not associated with an in-service injury, which opposes the claim.  

In December 1975, the Veteran had complained of pain in the right occipital region.  The private physician stated it was possible that the congenital abnormalities were the original cause of the Veteran's complaints.  As the evidence does not relate the pain in the right occipital region to an in-service injury, the evidence does not support the claim. 

In January 1976 and in February 1976, another private physician stated that the Veteran's head and neck problem was tension headache, associated occipital neuritis and right eye symptoms, secondary to arthritis of the cervical spine.  As the evidence does not relate arthritis of the cervical spine to an in-service injury, the evidence does not support the claim.

In February 1976, another private doctor reported that the Veteran had a congenital fusion of the vertebral bodies of C4 and C5, which made him more susceptible to trauma and occupational stress over the years.  History included a neck injury in 1948, which caused some numbness along the right side of his head.  The pertinent findings were fibrotic myofascitis along the posterior cervical musculature and a loss of sensation over the right hemi-cranium.  



The Board has already made a factual determination that there is no credible evidence of continuity of symptomatology to support the diagnosis that numbness of the right scalp can be traced to service. 

To the extent the Veteran has expressed the opinion that the claimed disabilities are related to an in-service injury, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.

Here the question of the relationship between the claimed disabilities and an in-service injury is not a simple medical question as such an inference cannot be made based on personal observation without specialized education, training, or experience to offer such an opinion. 

For the above reasons, the preponderance of the evidence is against the claims on, and the benefit of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has not been presented to reopen the claim of service connection for a disability of the cervical spine, including cervical degenerative disease and cervical radiculopathy, the appeal is denied. 

Service connection for residuals of an in-service injury, claimed as a ringing sensation along the cranium, right occipital neuralgia and numbness, and chronic headaches, is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


